Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed. (The prior art, i.e. Zhang et al (WO2020/015369) and Yu (2017/0347472), teaches a server cabinet assembly, comprising: a tray; a carrier, pivotably disposed on the tray about a pivot axis; and an angle adjustment mechanism, comprising: a positioning component, disposed on the tray, wherein the positioning component has a plurality of first positioning portions; a handle, disposed on the carrier; and a latch, movably disposed on the carrier (in Zhang) and located between the positioning component and the handle. Zhang and Yu both fail to teach that the latch comprises an operation portion and a second positioning portion that are connected to each other wherein the operation portion is movable toward the handle to move the second positioning portion away from the positioning component or is movable away from the handle to make the second positioning portion engage with one of the plurality of first positioning portions of the positioning component.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 17, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637